
	
		I
		111th CONGRESS
		1st Session
		H. R. 2587
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mrs. Capito (for
			 herself and Mr. Lee of New York)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To limit the reinvestment by States and localities of
		  profits under the Neighborhood Stabilization Program of the Department of
		  Housing and Urban Development.
	
	
		1.Short titleThis Act may be cited as the
			 Neighborhood Stabilization Program
			 Reform Act of 2009.
		2.Reinvestment of
			 profits
			(a)2-year
			 reinvestment periodSection
			 2301(d) of the Housing and Economic Recovery Act of 2008, as amended under the
			 heading relating to Community Development Fund in title XII of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 218), is amended by inserting after paragraph (3) the
			 following new paragraph:
				
					(4)Reinvestment of
				profits
						(A)Profits from
				sales, rentals, and redevelopment
							(i)2-year
				reinvestment periodDuring
				the 2-year period beginning upon the date of the enactment of the Neighborhood
				Stabilization Program Reform Act of 2009, any revenue generated from the sale,
				rental, redevelopment, rehabilitation, or any other eligible use that is in
				excess of the cost to acquire and redevelop (including reasonable development
				fees) or rehabilitate an abandoned or foreclosed upon home or residential
				property shall be provided to and used by the State or unit of general local
				government in accordance with, and in furtherance of, the intent and provisions
				of this section.
							(ii)Reduction of
				national debt
								(I)ProfitsUpon the expiration of the 2-year period
				set forth under clause (i), any revenue generated from the sale, rental,
				redevelopment, rehabilitation, or any other eligible use that is in excess of
				the cost to acquire and redevelop (including reasonable development fees) or
				rehabilitate an abandoned or foreclosed upon home or residential property shall
				be transfered to the special account established by section 3113(d) of title
				31, United States Code, and shall be used only as provided in such section to
				reduce the public debt.
								(II)Other
				amountsUpon the expiration
				of the 2-year period set forth under clause (i), any other revenue not
				described under subclause (I) generated from the sale, rental, redevelopment,
				rehabilitation, or any other eligible use of an abandoned or foreclosed upon
				home or residential property shall be transfered to the special account
				established by section 3113(d) of title 31, United States Code, and shall be
				used only as provided in such section to reduce the public debt.
								(B)Other
				revenuesAny revenue generated under subparagraphs (A), (C) or
				(D) of subsection (c)(3) shall be provided to and used by the State or unit of
				general local government in accordance with, and in furtherance of, the intent
				and provisions of this
				section.
						.
			(b)Applicability to
			 Stimulus Act amountsNotwithstanding any other provision of law,
			 the amendment made by subsection (a) shall apply with respect to any amounts
			 made available under the heading relating to Community Development
			 Fund in title XII of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 218).
			
